Case 1:21-cv-11244-DJC Document 12-1 Filed 08/17/21 Page 1 of 3




                         Exhibit A
              Case 1:21-cv-11244-DJC Document 12-1 Filed 08/17/21 Page 2 of 3
                                                    Tuesday, August 3, 2021 at 15:02:04 Eastern Daylight Time

Subject: Re: Fall Semester
Date: Monday, May 17, 2021 at 10:18:32 AM Eastern Daylight Time
From: Cora ClueB
To:      University Health Services

You did not send me the right form. I have seen the updated form and that is not what you sent to me.
The covid vaccine was not listed on exempNon form.

Please send me the updated form.

Thank you

From: University Health Services <uhs@umb.edu>
Sent: Monday, May 17, 2021 8:21 AM
To: Cora ClueB                          >
Subject: RE: Fall Semester

Please see below in email that was sent to you .Thank you

From: Cora ClueB                           >
Sent: Sunday, May 16, 2021 7:34 PM
To: University Health Services <uhs@umb.edu>
Subject: Re: Fall Semester

Hello,

I have received all those vaccines listed on the religious exempNon form. I am looking to sign an
updated waiver in accordance with school's new policy for the covid vaccine stated as required for the
fall 2021 semester. Is there one that has the Covid vaccine listed?

From: University Health Services <uhs@umb.edu>
Sent: Sunday, May 16, 2021 5:14 PM
To: Cora ClueB <                        >
Subject: RE: Fall Semester

Hello Cora,

ABached is our religious exempNon form . You can submit this form via email to uhs@umb.edu or fax to 617-
287-3977.
The requests will be reviewed at a later date. Just submi^ng the form does not imply exempNon.




                                                                                                       Page 1 of 2
             Case 1:21-cv-11244-DJC Document 12-1 Filed 08/17/21 Page 3 of 3

The requests will be reviewed at a later date. Just submi^ng the form does not imply exempNon.
As this form is currently being updated and is sNll at the printers, you will have to write in COVID vaccine
below the other vaccines listed.
Please note that the American College Health AssociaNon (ACHA ) recommends COVID-19 vaccinaNon
requirements for all on-campus college and university students for fall semester 2021 .
Most universiNes in MassachuseBs will be requiring the COVID vaccine for all college students. Decades of
pre-matriculaNon vaccine requirements has been a primary strategy for prevenNng outbreaks of vaccine
preventable diseases on campuses across the U.S.

We will be requiring rouNne surveillance tesNng ( frequency to be determined )of those students who are
not vaccinated. In addiNon, if a student has been exposed to COVID based on current contact guidelines,
they will be required to quaranNne for 14 days. This means they will not be allowed to be on campus for
classes or any acNviNes ,and if living in the residenNal halls will have to quaranNne. This is actually the same
guidance we would be giving to someone if they were exposed to the measles or the chickenpox and was
not vaccinated. The quaranNne Nme varies based on the infecNous period of the disease.

A highly vaccinated campus will enhance a student's personal, professional and academic growth as they will
be able to fully resume a robust on -campus experience with conNnuity in their academic and extracurricular
acNviNes.

Diane Pankow, NP




From: Cora ClueB                           >
Sent: Friday, May 14, 2021 4:29 PM
To: University Health Services <uhs@umb.edu>
Subject: Fall Semester

Hello,

Where can I obtain my UMB covid exempNon form and where am I sending it to?

Thanks




                                                                                                              Page 2 of 2
